DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A Reply was filed 23 December 2020.  Claims 1-16, 18-23, 25, and 28-38 are pending.  Claims 28-34 are withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to cancel claims 28-34 and modify the Title.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Claudio Filippone and Yu Hongbiao (Reg. No. 67,528) on 2 February 2021.

The claims have been amended as follows: 
Claims 28-34. (canceled)

The Title has been amended to read as follows (clean version):
Transportable Sub-Critical Modules For Nuclear Power Generation
Allowable Subject Matter
Claims 1-16, 18-23, 25, and 35-38 are allowed.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303




/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646